In an action, inter alia, for a judgment declaring that the plaintiffs have a prescriptive easement over a driveway located on the defendants’ property, the defendants appeal from a judg*414ment of the Supreme Court, Nassau County (Winiek, J.), entered May 6, 2002, which, after a nonjury trial, inter alia, is in favor of the plaintiffs and against them declaring that the plaintiffs have a prescriptive easement over the subject driveway.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the plaintiffs were entitled to a prescriptive easement over the driveway located on the defendants’ property. The plaintiffs established, by clear and convincing evidence, that their use of the driveway was adverse, open, notorious, continued, and uninterrupted for the prescriptive period of 10 years (see Barone v Guthy, 295 AD2d 460 [2002]; Coverdale v Zucker, 261 AD2d 429, 430 [1999]; Casey v Bazan, 253 AD2d 838 [1998]; Reinwald v Accardi, 201 AD2d 476 [1994]; see also CPLR 212 [a]; RPAPL 311). The defendants failed to rebut this showing with evidence that such use was permissive.
The defendants’ remaining contentions are without merit. Smith, J.P, Krausman, McGinity and Rivera, JJ., concur.